Opinion issued March
22, 2012.




 

 
 
 
 





 




 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00851-CV
____________
 
aliant insurance services, inc., alliant insurance services houston,
llc and alliant services houston, inc.,
Appellants
 
V.
 
anco insurance services of houston, inc. d/b/a usi southwest, Appellee
 
 
 

On Appeal from the 333rd District Court 
Harris County, Texas
Trial Court Cause No. 2011-29054
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed September 9, 2011.  On February 29, 2012, the parties filed a
joint motion to dismiss the appeal. See
Tex. R. App. P. 42.1. 
The motion is granted and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  We dismiss any other pending motions as moot.
 
                                                PER CURIAM
 
Panel consists of
Justices Jennings, Massengale, and Huddle.